
	

113 S2574 IS: Healthy Families Act of 2014
U.S. Senate
2014-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2574
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2014
			Mrs. Fischer introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To make the United States Preventive Services Task Force subject to the Federal Advisory Committee
			 Act.
	
	
		1.Short titleThis Act may be cited as the Healthy Families Act of 2014.2.United States Preventive Services Task ForceSection 915(a) of the Public Health Service Act (42 U.S.C. 299b–4(a)) is amended by striking
			 paragraph (5) and inserting the following:(5)Applicability of FACAThe  Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Task Force..
